993 F.2d 887
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Isaias VILLALVAZO-GARCIA, Defendant-Appellant.
No. 92-50617.
United States Court of Appeals, Ninth Circuit.
Submitted April 27, 1993.*Decided May 14, 1993.

Before BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Isaias Villalvazo-Garcia appeals his conviction after a jury trial for importation and possession of marijuana with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1), 952 and 960.   Villalvazo-Garcia contends that the district court abused its discretion by ruling that he could be impeached with a prior felony conviction if he testified.   We have jurisdiction under 28 U.S.C. § 1291 and affirm.


3
The government contends that Villalvazo-Garcia cannot raise this claim because he did not testify at trial.   We agree.  "[T]o preserve an objection to a trial court's ruling that a prior felony conviction could be admitted, a defendant must actually testify at trial."   Galindo v. Ylst, 971 F.2d 1427, 1429 (9th Cir.), petition for cert. filed, --- U.S.L.W. ---- (U.S. Dec. 29, 1992) (No. 92-7145).   Because Villalvazo-Garcia did not testify, he waived any federal constitutional claim.   See id.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3